293 F.2d 959
GREATER BATON ROUGE PORT COMMISSION, and Cargill, Incorporated, Appellants,v.UNITED STATES of America and Federal Maritime Board, Appellee.
No. 18006.
United States Court of Appeals Fifth Circuit.
September 14, 1961.

Petition to Review Report and Order of the Federal Maritime Board (Louisiana Case).
On Petition for Rehearing
Before TUTTLE, Chief Judge, and CAMERON and WISDOM, Circuit Judges.
PER CURIAM.


1
It is ordered that the petition for rehearing filed in the above styled and numbered cause be, and the same is hereby denied without prejudice to the petitioners' right, if any, to request mitigation of any penalty for which they may be liable, 287 F.2d 86.